SUMMARY ORDER
Plaintiff-Appellant Ira C. Williams, Jr. (“Williams”) appeals a grant of summary judgment in favor of-his employer, Defendant-Appellee New York City Transit Authority (“NYCTA”), and Defendanb-Appel-lee Sally Librera (“Librera”), an Acting Assistant Vice President of Operations-Training within the NYCTA. Williams’s action against the NYCTA and Librera (collectively, the “Defendants”) comprised a variety of race and age discrimination claims, including a retaliation claim, brought under Title VII of the Civil Rights Act, the Age Discrimination in Employment Act, 42 U.S.C. §§ 1981 and 1983, and New York state law. Williams’s grievances were based on Librera’s recommendation of a white man eleven years younger than Williams for promotion to a certain director position within the NYC-TA.
For substantially the reasons stated by the court below, we find no error in the granting of Defendants’ motion and dismissal of Williams’s complaint. We therefore AFFIRM the judgment of the District Court.